Title: To John Adams from William Paca, 6 December 1798
From: Paca, William
To: Adams, John



Sir
Balt. Town 6. Dec. 1798.

I have the Honor to inform You that the Commission to Jacob Graybell Marshal for the District of Maryland being granted for the Town of four years only will expire on the 10th of this Month.
It is but Justice to say of this Gentleman that he has been an active diligent and faithful officer: and I think a reappointment of him will give great Satisfaction.
With every Sentiment of respect / I am Sir yr. ob. sert.

Wm. Paca